BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
1291 West Myrtle Street, Suite 500
Boise, ID 83702
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: luke.hajek@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,         )
et al.,                             )            Case No. 1:16-cv-00083-BLW
                                    )
        Plaintiffs,                 )
                                    )            DEFENDANTS’ NOTICE OF THE
v.                                  )            ISSUANCE OF NEW DECISIONS
                                    )            REGARDING THE 2019 GREATER
BERNHARDT, Secretary of the         )            SAGE GROUSE LAND USE PLAN
Interior, et al.,                   )            AMENDMENTS
                                    )
        Defendants.                 )
____________________________________)




Defendants’ Notice of the Issuance of New Decisions Regarding the 2019 Greater Sage Grouse
Land Use Plan Amendments
       Defendants David Bernhardt, Secretary of the Interior, the U.S. Bureau of Land

Management (“BLM”), et al. hereby provide notice of the completion of the supplemental

National Environmental Policy Act (“NEPA”) process and issuance of new decisions regarding

the 2019 Greater Sage Grouse Plan Amendments. On October 16, 2019, this Court issued a

preliminary injunction regarding those plan amendments. On February 21, 2020, in response to

that order, BLM published six draft Supplemental Environmental Impact Statements (“SEISs”)

to supplement and clarify the NEPA analysis BLM relied on in approving its 2019 Sage Grouse

Plan Amendments. See, e.g., Notice of Availability of the Idaho Draft Supplemental

Environmental Impact Statement for Greater Sage-Grouse Conservation, 80 Fed. Reg. 10,185

(Feb. 21, 2020). BLM issued final SEISs on November 20, 2020. On January 11, 2021, BLM

published six records of decision completing the supplemental NEPA processes. See

https://eplanning.blm.gov/eplanning-ui/project/90121/510. The records of decision explain the

purpose of conducting the supplemental NEPA analyses for the 2019 Greater Sage Grouse Land

Use Plans and conclude that additional land use planning is not necessary at this time.

       In light of these developments, Defendants will confer with the parties regarding further

proceedings in this case.

       Respectfully submitted this 13th day of January, 2021,

                                                     BART M. DAVIS, Idaho Bar No. 2696
                                                     United States Attorney

                                                     CHRISTINE G. ENGLAND, California Bar
                                                     No. 261501
                                                     Assistant United States Attorney
                                                     District of Idaho
                                                     1291 West Myrtle Street, Suite 500
                                                     Boise, ID 83702
                                                     Tel: (208) 334-1211; Fax: (208) 334-1414
                                                     Email: Christine.England@usdoj.gov



Defendants’ Notice of Filing of the Issuance of New Decisions Regarding the 2019
Greater Sage Grouse Land Use Plan Amendments                                              1
                                                  JEAN E. WILLIAMS
                                                  Deputy Assistant Attorney General

                                                  LUTHER L. HAJEK
                                                  U.S. Department of Justice
                                                  Environment and Natural Resources
                                                  Division
                                                  Natural Resources Section
                                                  999 18th Street, South Terrace, Suite 370
                                                  Denver, CO 80202
                                                  Tel: (303) 844-1376; Fax: (303) 844-1350
                                                  E-mail: luke.hajek@usdoj.gov

                                                  Attorneys for Defendants




Defendants’ Notice of Filing of the Issuance of New Decisions Regarding the 2019
Greater Sage Grouse Land Use Plan Amendments                                          2
                                CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2021, I caused the foregoing to be electronically filed
with the Court using the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Counsel for Plaintiff Western Watersheds Project

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Malinda Morain
mmorain@bwenergylaw.com

Cherese De’Dominiq McLean
cdm@msbtlaw.com

Brian G. Sheldon
brian@mslegal.org

Intervenor-Defendants Wyoming Stock Growers Ass’n and Petroleum Ass’n of Wyoming

David C. McDonald
dmcdonald@mslegal.org

John L. Runft
JRunft@runftsteele.com

Intervenor-Defendants Idaho Power Co. and Pacificorp

Andrew J. Pieper
andrew.pieper@stoel.com

Beth S. Ginsberg
bginsberg@stoel.com

Defendants’ Notice of Filing of the Issuance of New Decisions Regarding the 2019
Greater Sage Grouse Land Use Plan Amendments                                              3
Kevin J. Beaton
kjbeaton@stoel.com

Jason T. Morgan
jtmorgan@stoel.com

Intervenor-Defendant State of Wyoming

Elliot John Adler
elliott.adler@wyo.gov

James Kaste
james.kaste@wyo.gov

Intervenor-Defendants National Cattlemen’s Beef Ass’n and Public Lands Council

Caroline Lobdell
clobdell@wrlegal.org

Candice M. McHugh
cmmchugh@mchughbromley.com

Christopher M. Bromley
cbromley@mchughbromley.com

Intervenor-Defendants State of Utah, Governor Gary R. Herbert, and School and Inst. Trust
Lands Admin.

Laurence M. Bogert
mbogert@parsonsbehle.com

Robert H. Hughes
rhughes@parsonsbehle.com

William Gerry Myers III
wmyers@hollandhart.com

Intervenor Defendant State of Idaho

Steven W. Strack
steve.strack@ag.idaho.gov

Intervernor-Defendant Governor Brad Little

Brian C. Wonderlich

Defendants’ Notice of Filing of the Issuance of New Decisions Regarding the 2019
Greater Sage Grouse Land Use Plan Amendments                                          4
brian.wonderlich@gov.idaho.gov

Samuel J. Eaton
sam.eaton@gov.idaho.gov

Intervenor-Defendant Idaho State Legislature

Erika E. Malmen
emalmen@perkinscoie.com

Amicus Idaho Conservation League

Matthew A. Nykiel
mnykiel@idahoconservation.org

                                                  /s/ Luther L. Hajek
                                                  Luther L. Hajek




Defendants’ Notice of Filing of the Issuance of New Decisions Regarding the 2019
Greater Sage Grouse Land Use Plan Amendments                                       5
